         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RAHEEM DASHEEN JACKSON,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-77

                  JANET M. DELOACH, et al.,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with the Court's Order dated October 28, 2019, adopting the Magistrate Judge's

                      Report and Recommendation, judgment is hereby entered dismissing the case with prejudice.




            Approved by: ________________________________
                          ____________________________




            November 8, 2019                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
